The following is an examiner’s statement of reasons for allowance: as discussed in the previous interview, it was agreed that Fry et al. (of record) does not disclose “with the resonators equally oriented, the first vector direction substantially matches the second vector direction, when the second vector direction is mirrored at said mirror plane”. This claim language requires that the first vector and second vector are actually different while equally orientated and mirrored in the mirror plane. See e.g. Figs.1 and 2 and the arguments attached to the interview summary mailed 8 February 2021. Fry et al., on the other hand, discloses that the first and second vectors are the same when equally orientated. See col.4,48-52 of Fry et al. Such a feature, where different, mirrored accelerated vectors are provided could not be found in the prior art within the overall context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849